837 F.2d 957
Josephine DORSE, as Personal Representative to the Estate ofAlfred Dorse, deceased, Plaintiff-Appellee,v.ARMSTRONG WORLD INDUSTRIES, INC., et al., Defendants,Eagle-Picher Industries, Inc., Defendant-Appellant.
No. 85-5334.
United States Court of Appeals,Eleventh Circuit.
Feb. 16, 1988.

Susan J. Cole, Coral Gables, Fla., Catherine Baumer, Spriggs, Bode & Hollingsworth, Joe G. Hollingsworth, Washington, D.C., for defendant-appellant.
Louis S. Robles, Miami, Fla., for Alfred Dorse.
Jane N. Saginaw, Charles S. Siegel, Dallas, Tex., for Josephine Dorse.
Appeal from the United States District Court for the Southern District of Florida;  James Lawrence King, Judge.
Before HILL, Circuit Judge, and HENDERSON and BROWN*, Senior Circuit Judges.
HILL, Circuit Judge:
Following oral argument in this case, we certified a question of law to the Florida Supreme Court.    Dorse v. Armstrong World Industries, Inc., 798 F.2d 1372 (1986).  That opinion contains a summary of the facts, which need not be repeated here.
The Florida Supreme Court has now answered the certified question.    Dorse v. Armstrong World Industries, Inc., 513 So.2d 1265 (Fla.1987).  As the Florida Supreme Court has now held that a "military contractor's defense" will be recognized in Florida law under certain specified circumstances, we vacate the previous district court's opinion in this case, and remand to the district court for further consideration of the issues presented.
VACATED and REMANDED.



*
 Honorable John R. Brown, Senior U.S. Circuit Judge for the Fifth Circuit, sitting by designation